DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over QI et al., Pub.No.: WO2017201713A1, in view of ZHANG, Pub No.: WO2019061473A1.

Regarding claims 1 & 16, QI et al. discloses a motion sensor assembly & an unmanned aerial vehicle, comprising; 
{a fuselage, a flight controller disposed at the fuselage, and a motion sensor assembly connected to the fuselage, wherein the flight controller is electrically connected to the motion sensor assembly, the motion sensor assembly includes (claim 16 only) : (Embodiment 1: “motion sensor”, “fuselage”, Embodiment 2: “The “flight controller” is mounted on the control circuit board and is “electrically coupled” to the flight control circuit board.”), }

    PNG
    media_image1.png
    254
    220
    media_image1.png
    Greyscale
a mounting bracket, a sensor assembly body and a shock absorption mechanism disposed between the mounting bracket and the sensor assembly body, (Embodiment 1 : “1 is a schematic structural view of a mounting device for a motion sensor according to an embodiment of the present invention; referring to FIG. 1 , the present embodiment provides a mounting device for a motion sensor, including a mounting bracket 1000 and a plurality of vibration damping mechanisms 2000. . In the illustrated embodiment, the motion sensor is described by taking an IMU as an example. & “The mounting frame 1000 is used to carry the motion sensor 3000. A plurality of damper mechanisms 2000 are coupled to the mounting frame 1000 for damping the mounting frame 1000.”), 
QI et al. is not explicit on “a protective casing”, however ZHANG, WO2019061473A1, teaches UNMANNED AERIAL VEHICLE FRAME ASSEMBLY, AND UNMANNED AERIAL VEHICLE and discloses, the sensor assembly body including a protective casing (Embodiment 1: “Specifically, for example, the mount 50 may include an upper casing (not shown) disposed oppositely, the lower casing 51, the first arm 10, and the second arm 20 may be located in the upper casing and the lower casing 51.”) , and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by ZHANG with the system disclosed by QI et al. in order to provide a rack assembly for a drone and a mounting base with an upper casing and the lower casing, the first arm, and the second arm may be located in the upper casing and the lower casing;  to  improve the operational efficiency.
QI et al. further discloses;
a sensor module disposed in the protective casing, and the shock absorption mechanism including a plurality of elastic members wherein the plurality of the elastic members are disposed between the mounting bracket and the protective casing for shock absorption of the sensor module (The plurality of damper mechanisms 2000 are respectively disposed at intervals. Each damper mechanism 2000 includes an elastic member 2100. The elastic member 2100 abuts the mounting frame 1000 to dampen the mounting frame 1000. & Specifically, the mounting frame 1000 can be made of plastic or other low-density materials to reduce the weight of the mounting device of the motion sensor, and contribute to the weight reduction of the aircraft.” & “A plurality of damper mechanisms 2000 can be evenly disposed around the mounting frame 1000 to achieve a better damping effect. One end of the elastic member 2100 in the damper mechanism 2000 can abut against the mounting bracket 1000, and the other end of the elastic member 2100 can abut against the aircraft fuselage, thereby transmitting the vibration of the mounting bracket 1000 through the deformation buffer of the elastic member 2100, thereby The vibration damping of the mounting frame 1000 is achieved, that is, the motion sensor 3000 carried by the mounting frame 1000 is damped.).

Regarding claims 2 & 18, QI et al. discloses the motion sensor assembly of claim 1 & the unmanned aerial vehicle of claim 16, wherein the plurality of the elastic members are respectively disposed at an edge of the protective casing or at a diagonal of the protective casing (Embodiment 6 : “The shape of the upper end 2111 can be designed according to different requirements. For example, the cross section of the upper end portion 2111 can be circular, the diameter of the cross section is larger than the diameter of the first mounting hole 6010 on the mounting frame 1000, and the diameter of the cross section is larger than the upper portion. The outer diameter of the neck 2112; or the upper end 2111 is polygonal in cross section, the length of the longest diagonal of the polygon being greater than the aperture of the first mounting aperture 6010 and greater than the outer diameter of the upper neck 2112.” & Example (embodiment) twenty : The plurality of vibration damping brackets 1030 can be arranged diagonally around the mounting body 1020” & Embodiment 21 :“ The plurality of damper mechanisms 2000 are respectively disposed at intervals. Each damper mechanism 2000 includes an elastic member 2100. The elastic member 2100 abuts the mounting frame 1000 to dampen the motion sensor 3000.” ).

Regarding claim 3, QI et al. discloses the motion sensor assembly of claim 2, wherein the plurality of elastic members have a same shock absorption coefficient (Example twelve: “the elastic members 2100 of the plurality of vibration damping mechanisms 2000 have the same damping coefficient.” ... When the distances are the same, the damping coefficients of the elastic members 2100 in the respective damper mechanisms 2000 are the same”).

Regarding claim 4, QI et al. discloses the motion sensor assembly of claim 2, wherein a shock absorption coefficient of an elastic member adjacent to a center of gravity of the motion sensor assembly is greater than a shock absorption coefficient of an elastic member away from the center of gravity of the motion sensor assembly (Example thirteen : “the damping coefficient of the elastic member 2100 near the center of gravity of the mounting device of the motion sensor is larger than the damping coefficient of the elastic member 2100 far from the center of gravity of the mounting device of the motion sensor. That is, the damping coefficient of the elastic member 2100 which is closer to the center of gravity of the mounting device of the motion sensor is larger.”).

Regarding claim 5, QI et al. discloses the motion sensor assembly of claim 1, wherein the plurality of the elastic members includes at least one of a shock absorption ball, a spring, a spring board, or a shock absorbing cushion (Embodiment 4 : “Further, the elastic member 2100 may be a damper ball, a spring, a vibration damping pad, or the like, on the basis of any one of the first embodiment to the third embodiment.).

Regarding claims 6 & 19, QI et al. discloses the motion sensor assembly of claim 1 & the unmanned aerial vehicle of claim 16, wherein: 
an elastic member is a shock absorption ball (Embodiment 5: “3 is a schematic structural view of a vibration damping ball in a mounting device of a motion sensor according to an embodiment of the present invention”); and 
the shock absorption ball includes an upper end portion, a shock absorption main body, and an upper neck portion connected between the upper end portion and the shock absorption main body, wherein the upper end portion and the upper neck portion are used for connection to the protective casing, and the shock absorption main body abuts against the protective casing to absorb shock for the protective casing (Embodiment 5: “The specific structure of the damper ball 2110 can be designed according to different needs. For example, in the illustrated embodiment, the damper ball 2110 can include an upper end portion 2111, an upper neck portion 2112, and a damper body 2113. The upper neck portion 2112 is connected between the upper end portion 2111 and the damper body 2113. The upper neck portion 2112 and the upper end portion 2111 are for connection with the mounting bracket 1000. The vibration damping body 2113 is in contact with the mounting frame 1000. The vibration damping body 2113 is for damping the mounting frame 1000. & Embodiment 6: “the upper end portion 2111 is used to mount the damper ball 2110 on the mounting frame 1000.The upper end portion 2111 can be a limiting boss. ..After the upper neck portion 2112 is engaged with the mounting bracket 1000, the upper end portion 2111 abuts against the surface of the mounting bracket 1000 toward the upper end portion 2111, thereby clamping the damper ball 2110 on the mounting frame 1000, and restricting the damper ball 2110 from being detached from the mounting frame 1000. In order to further improve the reliability of the connection between the damper ball 2110 and the mounting frame 1000, the movement sensor 3000 and the damper mechanism 2000 are effectively prevented from being detached.).

Regarding claim 7, QI et al. discloses the motion sensor assembly of claim 6, wherein the protective casing is provided with a first mounting hole that holds the upper neck portion, and the upper neck portion has an axial height smaller than a depth of the first mounting hole, so that the shock absorption main body abuts against the protective casing, to allow the upper end portion and the shock absorption main body to be cooperatively snap-fitted in the protective casing (Example 7 : On the basis of the fifth embodiment or the sixth embodiment, the first mounting hole 6010 can be opened on the mounting frame 1000, and the upper neck portion 2112 can be interference-fitted with the first mounting hole 6010 of the mounting frame 1000. The vibration damping body 2113 is in abutment with the mounting frame 1000. ..”Preferably, the axial height of the upper neck portion 2112 is smaller than the depth of the first mounting hole 6010 such that the vibration damping body 2113 abuts the mounting frame 1000. Specifically, since the axial height of the upper neck portion 2112 is smaller than the depth of the first mounting hole 6010, a first fitting gap is formed between the upper neck portion 2112 and the first mounting hole 6010, and the damping body 2113 faces the head of the upper neck portion 2112. The end is clamped on the side of the first matching gap toward the damping body 2113, that is, the first end of the damping body 2113 facing the upper neck 2112 can be pressed into the first mounting hole 6010, reducing the damping ball 2110 and mounting. The clearance between the frames 1000, not only The sway between the damper mechanism 2000 and the mounting frame 1000 is effectively reduced, the vibration damping effect is further improved, and the structure of the mounting device of the motion sensor can be made more compact, and the space pressure of the arrangement of the whole machine can be slowed down.”).

Regarding claim 8, QI et al. discloses the motion sensor assembly of claim 6, wherein the shock absorption ball further includes a lower end portion and a lower neck portion disposed between the lower end portion and the shock absorption main body, the lower neck portion and the lower end portion are for connection with the mounting bracket, and the shock absorbing main body abuts against the mounting bracket (Example ten : “the damper ball 2110 may further include a lower neck portion 2114 and a lower end portion 2115. The lower neck portion 2114 is connected to the damper body 2113, and the lower neck portion 2114 is used. Cooperating with a second mounting hole 6020 on the aircraft fuselage 4000, the lower end portion 2115 is for The damper ball 2110 is mounted on the aircraft fuselage 4000 to clamp the damper body 2113 between the aircraft fuselage 4000 and the mounting frame 1000.).

Regarding claim 9, QI et al. discloses the motion sensor assembly of claim 8, wherein the mounting bracket is provided with a second mounting hole that holds the lower neck portion, and the lower neck portion has an axial height that is less than a depth of the second mounting hole, so that the shock absorption main body abuts against the mounting bracket, to allow the lower end portion and the shock absorption main body to be cooperatively snap-fitted on the mounting bracket (Example ten : “The lower neck portion 2114 is bored in the second mounting hole 6020, and the lower neck portion 2114 is bonded to the second mounting hole 6020. Since the surface area of the lower neck portion 2114 is large, the lower neck portion 2114 and the second mounting hole are formed.” & Preferably, the axial height of the lower neck 2114 is less than the depth of the second mounting hole 6020 such that the damping body 2113 abuts the aircraft fuselage 4000. ... The matching clearance between the parts reduces the pressure of the arrangement space of the whole machine, and the second matching clearance is filled by the vibration damping body 2113, which can effectively reduce the shaking between the vibration damping mechanism 2000 and the aircraft fuselage 4000, thereby contributing to the reduction Less vibration.).

Regarding claim 10, QI et al. discloses the motion sensor assembly of claim 1, wherein the protective casing includes an upper casing and a lower casing, the shock absorption mechanism is connected to the upper casing, and the sensor module is disposed between the upper casing and the lower casing (Example thirty : In this embodiment, the upper end portion 2111 of the damper ball 2110 is engaged with the mounting frame 1000, the upper neck portion 2112 of the damper ball 2110 is coupled to the mounting frame 1000, and the lower neck portion 2114 of the damper ball 2110 is coupled to the aircraft body 4000. The lower end portion 2115 of the damper ball 2110 is engaged with the aircraft body 4000, and the damper body 2113 is abutted against the mounting frame 1000 and the aircraft body 4000, so that the connection between the damper mechanism 2000 and the mounting frame 1000 is firm and reliable. In addition, the motion sensor 3000 can be effectively prevented from being detached from the damper mechanism 2000, and the connection between the damper mechanism 2000 and the aircraft body 4000 is firm and reliable, thereby effectively preventing the motion sensor 3000 and the damper mechanism 2000 from being detached from the aircraft body 4000.).

Regarding claim 11, QI et al. discloses the motion sensor assembly of claim 10, wherein the protective casing further includes a receiving chamber disposed in the upper casing for holding the sensor module (The mounting body 1020 may be a frame structure, and the frame structure may include: a closed frame, the middle portion of the frame forming a mounting area 1010, the mounting area 1010 may be a cavity, and the plurality of damping mechanisms 2000 are disposed around the cavity, and the movement The sensor 3000 is received in the cavity and is fixedly coupled to the frame by fasteners; the frame may be rectangular, circular or elliptical.).

Regarding claims 12-13, QI et al. discloses the motion sensor assembly of claim 10. 
QI et al. is not explicit on “two latching arms oppositely disposed at the lower casing, and the two latching arms cooperatively clamped to the upper casing”, however ZHANG, WO2019061473A1, teaches UNMANNED AERIAL VEHICLE FRAME ASSEMBLY, AND UNMANNED AERIAL VEHICLE and discloses, 
(claim 12) wherein the protective casing further includes two latching arms oppositely disposed at the lower casing, and the two latching arms cooperatively clamped to the upper casing, to allow the upper casing to be snap-fitted on the lower casing,
(claim 13) wherein the protective housing further includes a locking member disposed at the lower housing, and the locking member is located on a side of the lower housing opposite to the sensor module, to lead a connection line out of the lower casing from a bottom of the lower casing.
(Embodiment 1 : Referring to FIG. 1 to FIG. 4, the rack assembly of the drone provided by the embodiment includes: a center frame, a first arm 10 and a second arm 20 rotatably connected to the center frame, and A locking mechanism that synchronously locks the first arm 10 and the second arm 20 includes a synchronizing device 30, a locking device 40, and a mount 50. The first arm 10 and the second arm 20 can be fixed to the center frame by the arm rotation shafts, respectively.  & “the mount 50 may include an upper casing (not shown) disposed oppositely, the lower casing 51, the first arm 10, and the second arm 20 may be located in the upper casing and the lower casing 51. between. One end of the upper casing and one end of the lower casing 51, and the first arm 10 and the center frame are rotatably coupled by the first arm rotating shaft a. The other end of the upper casing and the other end of the lower casing 51, and the second arm 20, the center frame may be rotatably coupled by the second arm rotating shaft b. &  Example ten : “The shape of the fitting recess 411 may be completely matched with the convex portion 31, or may be slightly larger than the convex portion 31. When the convex portion 31 is rotated to the snap-fit concave portion 411, the convex portion 31 can be restrained under the wall surface of the fitting concave portion 411, and more preferably The ground is maintained in a locked state to improve the stability of the lock.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by ZHANG with the system disclosed by QI et al. in order to provide an unmanned aerial vehicle and a frame assembly with a central frame, a first arm, a second arm, a synchronization device, a locking device and a mounting base;  to  achieve locking of the two arms at a time, improving operational efficiency.

Regarding claim 14, QI et al. discloses the motion sensor assembly of claim 10, wherein the sensor module further includes a control circuit board, a motion sensor disposed at the control circuit board, and a connection line electrically connected to a mounting carrier, the motion sensor being disposed at the control circuit board on a side opposite to the lower casing (Embodiment 2: “Specifically, the carrier may be a control circuit board of the unmanned aerial vehicle. The flight controller is mounted on the control circuit board and is electrically coupled to the flight control circuit board. & Embodiment 21: The carrier can be a control circuit board 7000. For example, in the embodiment shown in FIG. 9, flight controller 7100 can be mounted on control circuit board 7000, and flight controller 7100 is electrically coupled to control circuit board 7000, which is also coupled to control circuit board 7000. The control circuit board 7000 can be mounted on the aircraft body 4000, for example, the control circuit board 7000 is mounted on the main housing 4100 of the aircraft body 4000. One end of the elastic member 2100 in the mounting device of the motion sensor abuts the mounting frame 1000, and the other end of the elastic member 2100 abuts the control circuit board 7000, thereby facilitating the electrical connection of the motion sensor 3000 with the flight controller 7100. ).

Regarding claims 15 & 20, QI et al. discloses the motion sensor assembly of claim 1 & the unmanned aerial vehicle of claim 16, wherein the mounting bracket is provided with a connecting portion for a mating connection with a mounting carrier (Embodiment 3 : In this embodiment, the mounting bracket 1000 can be suspended from the aircraft body through the elastic member 2100. Below the carrier, the elastic member 2100; the tensile deformation of the elastic member 2100 buffers the vibration transmitted to the mounting frame 1000 by the aircraft body, thereby realizing vibration reduction of the mounting frame 1000, thereby realizing vibration damping of the motion sensor 3000, Helps improve the accuracy of motion sensor 3000 measurements. & Example nine: Alternatively, the upper end portion 2111 of the damper ball 2110 is in interference fit with the upper neck portion 2112 of the damper ball 2110. For example, the first fitting hole may be opened in the upper neck portion 2112 of the damper ball 2110, and the upper end portion 2111 faces the upper neck portion. A first mounting post is formed at one end of the second cover. The outer diameter of the first mounting post is larger than the diameter of the first mating hole. Alternatively, the upper end portion 2111 of the damper ball 2110 may have a second matching hole, and the upper neck portion 2112 faces the upper end portion. One end of the 2111 is formed with a second mounting post, and the outer diameter of the second mounting post is larger than the diameter of the second mating hole. When the damper ball 2110 is coupled to the mounting frame 1000, the upper neck portion 2112 of the damper ball 2110 is first screwed into the threaded hole on the mounting frame 1000, and then the upper end portion 2111 of the damper ball 2110 and the upper neck portion 2112 are passed. Fit.).

Regarding claim 17, QI et al. discloses the unmanned aerial vehicle of claim 16, wherein the flight controller is integrated with the motion sensor assembly (Embodiment 21: “the embodiment provides an unmanned aerial vehicle including: a motion sensor mounting device and a motion sensor 3000 And flight controller 7100. & The flight controller 7100 is electrically connected to the motion sensor 3000.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bellof; Marco et al.	US 20180257781 A1	Transport Apparatus
NONG, Guisheng et al.	WO 2017206070 A1	AIRFRAME OF UNMANNED AERIAL VEHICLE AND UNMANNED AERIAL VEHICLE
KINOSHITA; Yusuke et al.	US 20170191832 A1	SENSOR UNIT, ELECTRONIC APPARATUS, AND MOVING BODY
Xu; Jian	US 20110024631 A1	MOTION SENSOR MOUNTING CONFIGURATION
appear to disclose the current invention. See Notice of References cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665